Citation Nr: 1207736	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-28 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from August 1966 to July 1968 and from August 1985 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  The Veteran timely appealed that decision.

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) in May 2005; a transcript of that hearing is associated with the claims file.

The Board has recharacterized the Veteran's claim of service connection for PTSD into a more general claim of service connection for a psychiatric disorder, in order to comport with the United States Court of Appeals for Veterans Claims (Court)'s holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This case was initially before the Board in September 2010, at which time it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  The Board notes that its previous remand has been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

Unfortunately, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Pursuant to the prior remand, the RO/AMC made attempts to corroborate the Veteran's claimed non-combat stressor.  Those attempts were unsuccessful.
Again, the Veteran claims to have witnessed the death of a sergeant during basic training in 1966.  Specifically, that individual was blown up by a grenade that he thought was a "dud."  The Veteran cannot remember the name of the sergeant, and the morning reports and other documentation do not indicate the death of any sergeant in the Veteran's unit during the period of time he has identified.  Such claimed in-service stressor does not relate to combat with the enemy or fear of hostile military activity, and is currently uncorroborated.

Such notwithstanding, the Veteran has also been diagnosed with an anxiety disorder and a major depressive disorder.  In the February 2012 informal hearing presentation submitted by his representative, the theory of secondary service connection was raised.  (Service connection is in effect for a left shoulder disability, left thumb weakness with sensory changes, and a left shoulder scar caused by an insect bite.)  In light of these allegations, the Board finds that a remand is necessary in order to afford the Veteran a VA examination that addresses such an alleged relationship.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

VA treatment records dated in January 2005 demonstrate that the Veteran was recently unemployed at that time and was being supported by disability and Social Security Insurance.  Review of the claims file does not further reveal what type of Social Security benefits that the Veteran may be receiving, and it does not appear that any attempts to obtain any potentially relevant records were made.  Thus, on remand, such should also be completed.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir., Jan. 4, 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Durham VA Medical Center, or any other VA medical facility that may have treated the Veteran since September 2005 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed psychiatric disorder since discharge from service, which are not already of record.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain from the Social Security Administration, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Following the completion of the above to the extent possible, schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found; the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  

The examiner is advised that, currently, the Veteran's alleged stressor of witnessing a grenade death of a sergeant in basic training is not corroborated by the evidence of record.

For any diagnosed psychiatric disorder-including PTSD, major depressive disorder, and an anxiety disorder-the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it is related to military service.  For PTSD, the specific in-service stressor must be identified.  For all disorders found, the examiner should discuss the lay evidence of onset of symptomatology in service and continuity of symptomatology since 1968, as well as the lack of any objective treatment until 2003 and any treatment for any psychiatric symptomatology in service and at separation from service.

The examiner should also opine whether any of the above diagnosed psychiatric disorders are caused by, related to, or aggravated by (e.g., made permanently worse beyond the normal progression of the disease) by his service-connected left shoulder, left thumb, and insect bite scar disorders.

If aggravation is found, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a psychiatric disorder, to include PTSD, major depressive disorder, and an anxiety disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


